12/20/2022



                                                                               Case Number: DA 22-0485




            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  DA 22-0485


KATHY WESTPHAL and DOUGLAS
WESTPHAL,

                    Plaintiffs and Appellants,

      vs.

TODD KISSINGER, DEBORAH
KISSINGER, MICHAEL KISSINGER, and
MELISSA KISSINGER,

                   Defendants and Appellees,

and

LINDA ROMANO,

                     Intervenor and Appellee.


                              ORDER
   ______________________________________________________________

      Upon consideration of Appellees’ motion for extension of time, and good

cause appearing,

      IT IS HEREBY ORDERED that Appellees are granted an extension of time

to and including January 30, 2023, within which to prepare, file, and serve their

response brief.


                                                                   Electronically signed by:
                                        1                             Bowen Greenwood
                                                                  Clerk of the Supreme Court
                                                                      December 20 2022